il

FILED

 

 

 

SCANNED
JuL 03 2019 CANNED
“6 { 1.S-DISTRICLCOURT (INTEL STATES DiSTeMceP Coser.
WEST. DIST. OF PENNSYLVANIA fore THE WESTE2y DST#0cT oF Fev YLVE iF
Unried Sate Of Prrert ta, , - Qs eR {bs
Fdenck Bomke Yee fendani , |

 

Motion fo Alotice. Te tHE C2ukT

 

[WO COUNSEL THAT IW SAT. BAWKS, 16-3'799

 

(348 cit) The. Govt canceeded Fuad Mehdi Fore a -
THE DST ACT Coury was BY Vite of /& USC 3/Q) “

that Divecth, RE reeg uch £ Tre Tee Eoroian: Dntelh gence

 

Surveill Avce Act 54 USC F/F0l e+ Seq,

ae
—_—— = __

 

 

Ne beedenr. Ged leak BadKS La Ie Derorica | Geanbes WY Lles hal dadion

 

One whee. {2 Pre. Cyt Gnd Counsel PRak to. Sit va BaAES LG 2D

 

(zed Cus >) Pe Gov¥ cancer. ded Taptderanfer Poe Divdret Cave wed by

 

 

Vucae at. 18 USC Blab hat direc Hy. Pefereace | Pee Bago. Dialliaece
. (urveanee Act So use & /£6) ehleg fad repacelend”

 

 

ZL. Be overated Aas al) bud Cincve ded Par iP bal Fics Order
Gnd Autnarizetton( on Bonk {. In Wee Badk.6, [¢-374Y (2°83 cup) ar

 

Bnée for Appellee at pose tte JL fe VecnmentS Ctinlel Sealed Par

 

Me pilav Corse Lire uct dicho [aacluntentt- ts aM 18 USC _£ 3/21 a bye of.

 

Ze feud Liee.b tag Coury t: bral cd have uct dich os Um ber L& SC + B/AI-

 

j

 

Lg Dit Cry “orden “Under Tes. Fevers! Titel! |40nce ducvertence Ack (UFi06 1)

 

ise usc f [hb ob beg. eo kext of 1 Ue. £2). Tad adankbiens bs. -

polecnactaal LU furhle Badince wf FSA orders, futraradiees() lieve,

 

Quer Aberiehe on Bolen dtr cond At relevent TO Paul Cale by, Vir Jase ap whose

 

 

Pe Kes, bitten) and bre. dhiaca ier. Youd, Rest repent and Bank® allecadroa
to At Fila ahows See ECE 133, ¢ 950, Th Ronkel elheradvon 2

 

 

T Xicoaba Bare Ret 1 OXbrmmapien ie wtepente! Cad ak pe Ver, leait Pe Cougt
a a
pati onda he Galena atat te pelotnd 18 tre. Fiulp eq wed de under sy Ul ¢

 

Leoglh) allerde | Lin “ECE 251, GOR $29 ond cd Uated delente Cotes seh agrees.

 

 

i ZZ. Ronks {Pat Pe. GQoveannrn ont rékpand + The Fis pe Porh on ok EG GF
< Lob

 

 

 
ee 5
GS felor2 fe.

f

 
 
